
	

114 S1401 IS: To provide for the annual designation of cities in the United States as an “American World War II City”.
U.S. Senate
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1401
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2015
			Mr. Tillis (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide for the annual designation of cities in the United States as an American World War II City.
	
	
		1.Annual designation of cities in United States as an American World War II City
 (a)Annual designationThe Secretary of Veterans Affairs shall, in consultation with the Secretary of Defense, designate each year at least one city in the United States as an American World War II City.
 (b)Criteria for designationThe criteria used for designations under subsection (a) shall include the following: (1)Contributions by a city to the war effort during World War II, including defense manufacturing carried out in the city, bond drives conducted or supported by the city, service of the population of the city in the Armed Forces, and the presence of military facilities in the city.
 (2)Efforts by a city to preserve the history of the contributions of the city to the war effort during World War II, including through the establishment of preservation organizations or museums, the restoration of facilities that contributed to the war effort, and the recognition of veterans of World War II.
 (c)First designationThe first city designated as an American World War II City pursuant to subsection (a) shall be the City of Wilmington, North Carolina.
			
